DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 9/14/22. Claim 1 has been amended. Claims 3, 4 and  6 have been cancelled. Claim 13 has been added. Claims 7 – 12 are withdrawn due to a restriction requirement. Claims 1, 2, 5 and 13 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 9/14/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 – 2, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI et al (JP 2007 099999, using machine translation) in view of WO2013/002069 (using machine translation, hereinafter ‘069) and as evidenced by OTAKI et al (US 2009/0239013) and/or MITSUBISHI’s website at https://www.mgc.co.jp/eng/products/ac/nmxd6/grade.html.
OHASHI discloses ( see entire document) an easily tearable film in a straight line, the film comprising 55-79% aliphatic polyamide and 21-45% semi-aromatic polyamide. 
The aliphatic polyamide is nylon 6 [i.e., 100% nylon 6, thus meeting the claimed polyamide of claims 1 and 13 wherein at least 80% and at least 90% have a linear alkylene chain of 5 carbon atoms, since nylon 6 has 5 carbon atoms as the linear allylene chain].
The aromatic polyamide is polymetaxylylene adipamide (MXD6) [reading on the claimed dicarboxylic acid and diamine of claims 1, 3 and 5] (abstract, [0009], claims 1 and 2). 
OHASHI discloses an example of 65% nylon 6 and 35% MXD6 ([0031] [meeting the claimed ranges]. 
OHASHI’s tearable film is stretched [as claimed].

OHASHI is silent regarding the presence of P, Na, K and Ca and the molecular weight of the semi-aromatic polyamide. However:
OSASHI discloses that the MDX6 used in the invention is “MX Nylon S6007” from Mitsubishi Gas Chemicals ([0031]), which is within the claimed molecular weight range. This is evidenced by OTAKI who discloses a polyamide (x) having a molecular weight of 6,000-50,000, preferably 45,000, and uses Mitsubishi’s MX nylon S6007 as an example of the polyamide (abstract, [0045], [0146]). This is also evidenced by going to MITSUBISHI’s website which discloses that MX Nylon S6007 has a relative viscosity of 2.7, noting that the present specification recites that the relative viscosity of the semi-aromatic polyamide is 2.4 or more (see [0048] of the present Published Application).
Regarding the presence of P, Na, and optionally  K and Ca (and noting that the claim reads on a value of zero for K and Ca), ‘069 discloses (see entire document) that in making MDX6 ([0002]), it is advantageous to add phosphorus in order to promote the amidation reaction, such as sodium, calcium and/or potassium phosphite in amounts of 0.1-1000 ppm, and it is preferable to add an alkali metal compound, such as sodium or potassium hydroxide or acetate, in combination with the phosphorus in a ratio of 1:0.05 to 1:1.5 of phosphorus to alkali [reading on the claimed ratio between P and Na], so as to avoid being colored during polycondensation while avoiding gelation ([0058], [0059], [0132]).
It would have been obvious to one of ordinary skill in the art to have made OHASHI’s MDX6 by adding P, Na, K and Ca as disclosed by ‘069 in amounts by routine experimentation for the advantages of promoting amidation reaction while avoiding coloration and gelation during the polycondensation of the MDX6, and have thus arrived at the present claim.

OHASHI is silent regarding the claimed area fraction of 9.8% or more or 9.8 to 35.0% corresponding to the semi-aromatic  polyamide as observed in secondary electron image observation after plane ion milling of a cross section of the polyamide film in the TD direction. 
However, said property would be necessarily present in OHASHI if OHASHI’s film corresponding to the semi-aromatic  polyamide were to be observed in a secondary electron image after plane ion milling of a cross section of the polyamide film in the TD direction, since OHASHI discloses a substantially identical film comprising the claimed nylon 6 and the claimed MXD6 and in the claimed percentages, wherein the film is stretched in the TD direction as claimed, and wherein the film is easily linearly tearable with a linear cut property of 5.0 mm or less, exemplified with 2.4-3.9 mm ([0008], [0020], table 1) as claimed and as recited in the present specification with examples of 1.6-3.8 mm (see table 1 of the present specification), noting that  Applicant’s specification admits that the area fraction is related to the linear cuttability (see, for instance, [0154] of the present Published Application).
“Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Alternatively and in addition, OHASHI discloses that the ratio between the two polyamides, the amount of stretching, the process temperature, the thickness of the film, etc. affect the linear tearability of the film ([0045]). Accordingly, it would have been obvious to one of ordinary skill  in the art to have modified the ratio between the two polyamides and the process parameters to achieve the desired linear cuttability and have thus arrived at the claimed area fraction with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. 

Applicant submits that claim 1 and new claim 13 have been amended to recite that at least 80 mol% and at last 90%, respectively, of the linear allylene chain of the aliphatic amine has 5 carbon atoms, denoted below:

    PNG
    media_image1.png
    136
    395
    media_image1.png
    Greyscale

 	In response, note is made that OHASHI discloses nylon 6, which is represented by the formula above. Additionally, OHASHI discloses nylon 6 as the sole aliphatic polyamide, thus reading on the claimed at least 80% and 90%.

Applicant submits that in view of the amended claims, it should be appreciated that the linear cuttability is well correlated to the area fraction; that this is clear by comparing examples 1-4 with comparative examples 1-4 in which polyamide 6 is employed and the graph in figure 4 which shows that the area fraction is well correlated with linear cuttability; that here is nothing in the cited references that would lead one to include a polyamide with 80% or more of linear alkylene having 5 carbon atoms and that the cited refences do not disclose the correlation between area fraction and linear cuttability; that the refences do not teach the selection of specific ranges and components as claimed.
Applicant’s argument has been considered buy is not persuasive:
OHASHI discloses the claimed nylon 6 (i.e., a polyamide having the claimed linear alkylene chain with 5 carbon atoms) as the aliphatic polyamide resin B. 
OHASHI discloses the claimed polymetaxylylene adipamide (MXD6) as the semi-aromatic  polyamide A.
OHASHI discloses an example of 65% nylon 6 and 35% MXD6 ([0031], thus also meeting the claimed ranges for polyamides A and B. 
OHASHI in view of ‘069 discloses the claimed phosphorus and sodium.
OHASHI’s molecular weight range reads on the claimed MW range.
OHASHI’s film is easily linearly tearable, as claimed.
OHASHI’s film has a linear cut property of 5.0 mm or less, exemplified with 2.4-3.9 mm ([0008], [0020], table 1) as recited in the present specification which recites examples of 1.6-3.8 mm (see table 1 of the present specification).
Applicant admits that the area fraction is related to the linear cuttability.
Since OHASHI discloses a substantially identical film as claimed, and since the present specification recites and the Applicant admits the area fraction is related to the linear cuttability, if one were to observe the film in secondary electron image observation after plane ion milling of a cross section of the film in the TD direction, OHASHI’s film would necessarily give the claimed value of 9.8% or more for the area fraction.
It has been settled that “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Even if arguendo OHASHI’s film would not have the claimed area fraction value (if one would take a cross section of the polyamide by plane ion milling it in the TD direction and then observed that cross section by secondary electron imaging), a prima facie case of obviousness exists since OHASHI discloses that the ratio between the two polyamides, the amount of stretching, the process temperature, the thickness of the film, etc. affect the linear tearability of the film ([0045]), wherein the linear tearability is related to the area fraction. Accordingly, one of ordinary skill  in the art would have been motivated to vary the ratio between the two polyamides and the process parameters to achieve the desired linear cuttability, and have thus arrived at the present area fraction.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765